AMUNDSON, Justice
(concurring specially).
There is no question that this juvenile stated on the record his desire to be represented by an attorney, and he has a right to same.
The record is also clear that juvenile and his father were aware of this right to counsel well in advance of the date set for hearing, since father had contacted three lawyers who apparently did not undertake representation. This record does not reflect one contact by the father or juvenile with the court advising the court of the difficulty being encountered in employing legal representation. The trial court was not advised of this fact until the classic “midnight hour” or at the start of the long scheduled hearing.
Under these circumstances, it is easily understood why the trial court was less than enthused with the request of juvenile and his father for a continuance at this late hour. This is probably the only type of case where a party would get a continuance based on such conduct, since the granting of a continuance is totally at the discretion of the trial court.
I agree with the majority’s position that the minor is entitled to legal representation, but do not agree or condone the manner in which the father handled the issue of an attorney being obtained or appointed. Parents should not be allowed to procrastinate on this aspect of the proceeding up to the time set for the hearing. This type of conduct can easily be described as an attempt to avoid the inevitable.